Case: 4:19-cv-01201-SEP Doc. #: 149 Filed: 04/28/21 Page: 1 of 3 PageID #: 1542




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

DEMETRIA VAUGHN, et al.,                 )
                                         )
         Plaintiffs,                     )
                                         )
      v.                                 )          Case No. 4:19 CV 1201 CDP
                                         )
UNITED STATES OF AMERICA,                )
d/b/a Department of Health and Human )
Services, d/b/a Betty Jean Kerr People’s )
Health Centers, et al.,                  )
                                         )
         Defendants.                     )

                        MEMORANDUM AND ORDER

      Plaintiffs move to exclude the opinions of Dr. Daniel Emmert, defendants

Dr. Stefan Eichhorn and Anesthesia Partners Ltd.’s expert witness, arguing that

defense counsel actually authored the expert report and not Dr. Emmert. Because

the evidence submitted on plaintiffs’ motion shows the opinions in the written

report to be Dr. Emmert’s own and that counsel’s assistance in preparing the report

was as scrivener only, I will deny the motion.

      Rule 26(a)(2)(B), Federal Rules of Civil Procedure, requires that a witness

retained by a party to provide expert testimony must provide a written report

“prepared and signed by the witness.” “[T]he report, which is intended to set forth

the substance of the direct examination, should be written in a manner that reflects

the testimony to be given by the witness and [ ] must be signed by the witness.”
Case: 4:19-cv-01201-SEP Doc. #: 149 Filed: 04/28/21 Page: 2 of 3 PageID #: 1543




Id., 1993 advisory committee’s note. Counsel may provide assistance in preparing

the report. Id. Such assistance may include “reduc[ing] an expert’s oral opinion to

writing so long as the report reflects the actual views of the expert.” United States

v. Kalymon, 541 F.3d 624, 638 (6th Cir. 2008).

      Dr. Emmert testified at his deposition that the written expert report

accurately represents his opinions in the case, which he formed after spending

several hours reviewing medical records, depositions, and medical literature.

Plaintiffs’ counsel deposed Dr. Emmert at length about the substance of his

opinions and the materials upon which they were based. Dr. Emmert also testified,

and plaintiffs’ counsel acknowledged, that he took notes on the materials he

reviewed; and, further, that the factual information underlying his opinions was

drawn from his personal review of the materials provided to him.

      As to the memorialization of his opinions, Dr. Emmert testified that he

conversed with defense counsel about his opinions and the bases therefor and that

counsel typed up the report after these conversations. He reviewed and edited the

report for clarification and accuracy before signing it. Nothing before the Court

shows that defense counsel “authored” Dr. Emmert’s report as

plaintiffs allege. Instead, they acted as scriveners in reducing Dr. Emmert’s own

oral opinions to writing, which Dr. Emmert then reviewed for accuracy, edited, and

signed. This assistance by counsel in preparing the report is permitted under Rule

                                         -2-
Case: 4:19-cv-01201-SEP Doc. #: 149 Filed: 04/28/21 Page: 3 of 3 PageID #: 1544




26(a)(2)(B). See Kalymon, 541 F.3d at 637-38; Coates v. Powell, No. 2:08-CV-

04158-NKL, 2009 WL 1310302, at *3 (W.D. Mo. May 11, 2009) (editing and

drafting by attorney of information provided by expert does not equate to attorney

authoring the report).

      Accordingly,

      IT IS HEREBY ORDERED that plaintiffs’ Motion to Exclude the

Opinions of Dr. Daniel Emmert [146] is DENIED.




                                         _________________________________
                                         CATHERINE D. PERRY
                                         UNITED STATES DISTRICT JUDGE


Dated this 28th day of April, 2021.




                                       -3-
